Title: From George Washington to Abraham Skinner, 24 February 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Head Quarters New Windsor 24th Feby 1781.
                        
                        Inclosed is the Copy of a letter from the Board of War representing the situation of the British and German
                            prisoners of War in Philad. for want of Cloathing and other necessaries—This you will be pleased to communicate to Mr
                            Loring.
                        Every possible attention has been paid to the sick—the infected have been removed to the House of employment,
                            the most roomy, commodious and comfortable building near the City. I am &c.

                    